NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2661-20

SHELIAH WADDELL, as
administratrix and administratrix
ad prosequendum of the Estate of
BERNARD T. WADDELL, SR.,
and SHELIAH WADDELL,
individually,

          Plaintiffs-Respondents,

v.

COUNTY OF HUDSON,
HUDSON COUNTY
CORRECTIONAL CENTER,
RONALD P. EDWARDS,
JONATHAN CASTANEDA,
and THOMAS A. DEGISE,

          Defendants-Appellants.


                   Argued June 7, 2022 – Decided July 21, 2022

                   Before Judges Currier, DeAlmeida, and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Docket No. L-0892-21.
            James F. Dronzek argued the cause for appellants
            (Chasan Lamparello Mallon & Cappuzzo, PC,
            attorneys; James F. Dronzek, of counsel and on the
            briefs; Kirstin Bohn, on the briefs).

            Daniel B. Devinney argued the cause for respondents
            (Snyder Sarno D'Aniello Maceri & da Costa, LLC,
            attorneys; Paul M. da Costa, Sherry L. Foley, and
            Timothy J. Foley, of counsel and on the brief).

PER CURIAM

      In March 2020, decedent Bernard Waddell contracted COVID-19 while

working as a corrections officer at the Hudson County Correctional Center. He

died on April 1, 2020. Plaintiffs filed a notice of tort claim required under

N.J.S.A. 59:8-8 in November 2020 and moved for leave to file a late notice in

March 2021. The trial court granted the motion. Because we conclude plaintiffs

did not present extraordinary circumstances to warrant the late filing of a tort

claim notice, we reverse.

      Bernard's wife, Sheliah, presented a certification in support of the motion

for leave to file a late tort claim notice.    She stated that Bernard's death

certificate, issued April 7, 2020, confirmed he died of viral pneumonia

secondary to COVID-19.      She further certified that her son was sick with

COVID-19 from mid-April "until the end of May 2020." And that she was

grieving over the death of her husband during that time period. Sheliah stated


                                                                           A-2661-20
                                       2
she did not "consider that [her] husband's death [might] have been due to the

fault of another" until some months later. She retained counsel to represent her

in this action in October 2020.

      In response to plaintiffs' motion, defendants presented several

certifications. One was from a claims analyst for the third-party administrator

of Hudson County's self-insured workers' compensation program. The claims

analyst certified that the county asked him to open a workers' compensation

claim for Bernard on April 2, 2020. The analyst communicated with Sheliah in

July both by phone and email regarding her husband's compensation claim and

advised her that Bernard's timecard revealed he was exposed to co-workers and

inmates who tested positive for COVID-19. Sheliah received reimbursement for

funeral expenses and dependency benefits as part of the compensation claim.

      An employee of the County Finance Department certified she assisted

Sheliah in May 2020 and for several months thereafter, in obtaining several

types of benefits available to the Estate, including the federal Public Safety

Officers' Benefit Program.

      In a written decision granting plaintiffs leave to file a late claim, the trial

court stated: "The [c]ourt accepts [Sheliah's] certification, together with the

ongoing public health crisis, to find that [plaintiffs] ha[ve] shown sufficient


                                                                               A-2661-20
                                         3
reasons for [their] failure to timely file the notice of tort claim." The court

declined defendants' request to hold a Lopez1 hearing, stating it was unnecessary

as "[t]he determinative factors" in finding "sufficient reasons for the late filing"

were "the ongoing health crisis, the death of [Bernard], and [the Waddell's] son

who became ill thereafter."

       On appeal, defendants assert the court abused its discretion in finding

extraordinary circumstances existed to permit plaintiffs to file a late notice of

tort claim.

       We are mindful that a grant of permission to file a late tort claim notice is

left to the sound discretion of the trial court and will be sustained on appeal

absent the showing of an abuse thereof. McDade v. Siazon, 208 N.J. 463, 476-

77 (2011) (citing Lamb v. Glob. Landfill Reclaiming, 111 N.J. 134, 146 (1988)).

"Although deference will ordinarily be given to the factual findings that

undergird the trial court's decision, the court's conclusions will be overturned if

they were reached under a misconception of the law." D.D. v. Univ. of Med. &

Dentistry of N.J., 213 N.J. 130, 147 (2013) (citing McDade, 208 N.J. at 473-74).

       N.J.S.A. 59:8-8 requires a plaintiff to file a notice of claim upon a public

entity "not later than the ninetieth day after accrual of the cause of action."


1
    Lopez v. Swyer, 62 N.J. 267, 273-76 (1973).
                                                                              A-2661-20
                                         4
McDade, 208 N.J. at 468 (quoting N.J.S.A. 59:8-8). The failure to serve a notice

of claim within the statutory ninety-day period results in a bar against the claim

and recovery. Id. at 476; N.J.S.A. 59:8-8. Plaintiffs' cause of action accrued on

April 1, 2020—the date of Bernard's death. See Iaconianni v. N.J. Tpk. Auth.,

236 N.J. Super. 294, 298 (App. Div. 1989). Plaintiffs do not dispute the accrual

date or that the tort claims notice was filed well after the ninety-day period.

      In limited circumstances, relief can be afforded under N.J.S.A. 59:8-9,

which allows a plaintiff to move for leave to file a late notice "within one year

after the accrual of [their] claim." McDade, 208 N.J. at 476. The trial court

may grant the motion if there are "'sufficient reasons constituting extraordinary

circumstances' for the claimant's failure to timely file" a notice of claim within

the statutory ninety-day period, and if "the public entity [is not] 'substantially

prejudiced' thereby."    Id. at 477 (quoting N.J.S.A. 59:8-9).       Determining

"extraordinary circumstances" and substantial prejudice requires a "trial court

to conduct a fact-sensitive analysis of the specific case." Id. at 478.

      The Legislature intended the "extraordinary circumstances" required for a

late filing of claim notice to be a demanding standard. See D.D., 213 N.J. at

147-48 (citing Lowe v. Zarghami, 158 N.J. 606, 625-26 (1999)). A court looks

to the "severity of the medical condition and the consequential impact" on the


                                                                             A-2661-20
                                        5
claimant's ability to seek redress and pursue a claim. D.D., 213 N.J. at 150.

When analyzing the facts, a court must determine how the evidence relates to

the claimant's circumstances during the ninety-day time period. Id. at 151. See,

e.g., Jeffrey v. State, 468 N.J. Super. 52, 55 (App. Div. 2021) (finding

extraordinary circumstances where the plaintiff was rendered a quadriplegic

after an accident and remained completely disabled and unable to perform even

rudimentary movements); Mendez v. S. Jersey Transp. Auth., 416 N.J. Super.

525, 533-35 (App. Div. 2010) (determining the plaintiff’s injuries and memory

loss sustained in a motor vehicle accident that required weeks of hospitalization

qualified as an extraordinary circumstance); Maher v. Cnty. of Mercer, 384 N.J.

Super. 182, 189-90 (App. Div. 2006) (finding extraordinary circumstances

where the medical condition of a plaintiff, who contracted staph infection, was

so severe that she was treated by an induced coma and not expected to survive).

      In contrast to the above-demonstrated extraordinary circumstances,

plaintiffs have not presented any facts to demonstrate a situation so "severe,

debilitating or uncommon" to prevent Sheliah from contacting an attorney and

pursuing a claim. D.D., 213 N.J. at 150. She was not incapacitated, confined

to a hospital, or under a mental impairment as seen in other instances. And

although she certified she was "concentrating" on her son, who also contracted


                                                                           A-2661-20
                                       6
COVID-19, she did not state he was hospitalized or gravely ill; he recovered

from the illness in May.

      In   the   weeks     immediately   following   Bernard's   death,   Sheliah

communicated with county employees and workers' compensation claims

representatives regarding potential benefits related to her husband's death. She

was aware Bernard was exposed to COVID-19 while working for the county and

that he died of complications from the disease. Although Sheliah states she was

initially unaware defendants had any legal liability for Bernard's death, our

Supreme Court has rejected knowledge of fault as an excuse for a late tort claim

notice filing. See Savage v. Old Bridge-Sayreville Med. Grp., P.A., 134 N.J.

241, 248 (1993).

      Although we are sympathetic to Sheliah's loss and the unprecedented

impact of COVID-19, the circumstances here do not meet the required high

threshold to bring a claim under the New Jersey Tort Claims Act, N.J.S.A. 59:1-

1 to -12-3. Sheliah's conduct in the ninety days following Bernard's death

confirms she could have contacted an attorney from her home, as she eventually

did. See O'Neill v. City of Newark, 304 N.J. Super. 543, 553-54 (App. Div.

1997).




                                                                           A-2661-20
                                         7
      The trial court misapprehended the applicable law by finding there were

sufficient reasons to warrant the late filing. The statute and applicable caselaw

requires sufficient reasons constituting extraordinary circumstances. Because

plaintiffs cannot demonstrate extraordinary circumstances existed for the

untimely filing of the tort claims notice—222 days after Bernard's death, we are

constrained to reverse the April 27, 2021 order.

      Reversed.




                                                                           A-2661-20
                                       8